DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Amendment
	In response to the amendment filed January 10, 2022, amended claims 1 and 13 and canceled claims 5-6 are acknowledged.  The following reiterated grounds of rejection are set forth:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0268027 to Aono et al. in view of U.S. Patent Application Publication No. 2010/0016671 to Wieters et al. in further view of U.S. Patent No. 4,968,388 to Heydecke et al.
In regard to claim 1, Aono et al. disclose a video endoscope comprising: a laminated shaft 22/35, the laminated shaft comprising; an inner casing tube layer 45 configured to accommodate an image-forming unit 38/39 in an interior of the inner casing tube layer; a heating film layer 64 laminated directly onto an outer surface of the inner casing tube layer, the heating film layer being configured to generate heat; a fiber tube layer 42 directly laminated onto an outer surface of the heating film layer; an outer casing tube layer 34 disposed over an outer surface of the fiber tube layer (See Figs. 2-4 and paragraphs 0030-0031); and an optical fiber 69 accommodated in the outer casing tube (see Fig. 3).  Aono et al. are silent with respect to wherein the heating film layer has a sleeve-shape that completely circumferentially surrounds the inner casing tube layer.  Wieters et al. teach of an analogous heating film 10 provided within the distal end of a video endoscope to prevent fogging of a distal end lens 6, wherein the heating film is wound about an outer surface of the fiber tube and is configured to reduce rattling of the inner fibers (See Fig. 1 and paragraphs 0010, 0014). It would have been obvious to one skilled in the art at the time the invention was filed to modify the heating film layer of Aono et al. to surround and enclose the inner casing tube layer to prevent misting and fogging on the entire surface of the distal lens window as well as provide protection against contact (i.e. rattling) as taught by Wieters et al.
With further respect to claims 1, 7 and 12, Aono et al. and Wieters et al. disclose a video endoscope wherein the heating layer may be a foil but are silent with respect to the specific material (i.e. a polyimide) used to construct the heating film layer/foil. Heydecke et al. teaches of a process of making a metal structured foil, especially a flat conductor line, a flexible circuit board and a heating foil, by chemically 
In regard to claim 13, Aono et al., as modified by Wieters et al., disclose a video endoscope, wherein the outer casing tube layer 34 is directly laminated onto the outer surface of the fiber tube layer 42 (See Figs. 2-4 and paragraphs 0030-0031).
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0268027 to Aono et al. in view of U.S. Patent Application Publication No. 2010/0016671 to Wieters et al. in further view of U.S. Patent No. 4,968,388 to Heydecke et al. in further view of U.S. Patent Application Publication No. 2017/0007110 to Ide.
In regard to claims 9-11, Aono et al., Wieters et al. and Heydecke et al. disclose a video endoscope with a plastic heating film layer (see rejections above) but are silent with respect to further comprising at least one temperature sensor operatively arranged in the video endoscope for detecting the temperature of the heating film layer.  Ide discloses an analogous video endoscope comprising: an outer casing tube 70; an inner casing tube 40 disposed within the outer casing tube; a fiber tube 60 disposed between the outer and inner casing tubes, an image-forming unit being accommodated in the inner casing tube; and a heating film 110 provided between the fiber tube and the inner    It would have been obvious to one skilled in the art at the time the invention was filed to modify the heating film layer of Aono et al., Wieters et al. and Heydecke et al. to include a temperature sensor to enable a user to monitor and selectively control the heat output of the heating film layer as taught by Ide.  
Response to Arguments
Applicant's arguments filed January 10, 2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the heating film layer is formed from a plastic and is a sleeve that is pulled over the inner casing tube to completely circumferentially surround the inner casing tube layer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant states that the heating element/foil of Wieters et al. is not formable into a sleeve shape and provides no structural integrity to the device.  Examiner strongly disagrees.  Wieters et al. clearly disclose “a heating foil 10 which is wound around an outer surface of the fiber tube 3” (see paragraph 0014).   The cross-sectional view of Figure 1 clearly shows the sleeve-shape that completely surrounds the inner casing tube” and is “configured to reduce rattling” at the distal end of the endoscope.   
It is also noted, Aono et al. clearly disclose a heating element which “may be set on any shape such as a shape of a semicircle or crescent” (See paragraphs 0030).  The teachings of Wieters et al. are used to illustrate the benefit of providing a heating element which has a sleeve-shape that completely circumferentially surrounds an inner component, as rejected above.    Thus, the combination of Aono et al. and Wieters et al. made to meet the claim limitations cited above stands.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant states that the polyimide heater of Heydecke et al. fails to provide a dual purpose of heating and structurally as protection against rattling of the inner casing tube.   Heydecke et al. is not relied upon of providing structural protecting against .   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/           Primary Examiner, Art Unit 3799                                                                                                                                                                                             
1/17/22